Citation Nr: 0822448	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a dental condition, to 
include trench mouth, for compensation or VA outpatient 
treatment purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO, inter 
alia, denied service connection for a dental condition and 
trench mouth.  In September 2005, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in January 2006, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in February 2006.  

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  On the date of the hearing, the 
veteran submitted a letter from his dentist, along with a 
waiver of his right to have this evidence initially 
considered by the RO.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2007).  

In June 2008, the undersigned Veterans Law Judge granted a 
motion to advance this appeal on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2007). 

As a final preliminary matter, the Board notes that, in 
correspondence received in December 2003, the veteran raised 
claims for service connection for ulcers and a hernia as 
secondary to his service-connected back disability.  As there 
is no indication in the record that these claims for service 
connection have yet been addressed by the RO; these matters 
are not properly before the Board; hence, they are referred 
to the RO for appropriate action.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The competent evidence does not establish that the 
veteran has a dental disorder for which service-connected 
compensation may be granted, he failed to apply for dental 
treatment benefits within one year of discharge from service, 
and there is no allegation or indication of a current dental 
disability as a residual of combat wounds or other in-service 
trauma.  


CONCLUSION OF LAW

The criteria for service connection for a dental condition, 
to include trench mouth, compensation or VA outpatient 
treatment purposes, are not met.  38 U.S.C.A. §§ 1110, 1712 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any evidence in 
the claimant's possession that pertains to the claim 

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2005 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his claim for service 
connection for a dental condition, including trench mouth, as 
well as what information and evidence must be submitted by 
the appellant and what information and evidence would be 
obtained by VA.  This letter also requested that the 
appellant submit any evidence in his possession pertinent to 
the claim on appeal, consistent with Pelegirni and the 
version of 38 C.F.R. § 3.159 then in effect.  The August 2005 
rating decision reflects the initial adjudication of the 
claim after issuance of the April 2005 letter.  Hence, the 
April 2005 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  

The Board notes that the RO notified the veteran regarding 
the assignment of disability ratings and effective dates in a 
March 2006 post-rating letter.  However, the timing of this 
notice-after the last adjudication of the claim-is not 
shown to prejudice the veteran.  Because the Board's decision 
herein denies the claim for service connection, no disability 
rating or effective date is being, or will be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, including dental records, 
and letters from the veteran's private dentist.  Also of 
record and considered in connection with the appeal is the 
transcript of the veteran's May 2008 hearing, along with 
various statements submitted by the veteran and his 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The veteran contends that he was treated for trench mouth in 
service, and that he is entitled to service connection for a 
dental condition.  During the May 2008 hearing, the veteran 
testified that he was treated for trench mouth in service and 
had one tooth pulled in service.  He added that, since 
service, he had been going to the dentist and has had a few 
teeth pulled.  

Service dental records reflect treatment for disease of the 
gingiva in January and February 1953.  In December 1953, the 
veteran was referred to the dental clinic for tooth 
extraction.  

In an October 2005 letter, the veteran's dentist indicated 
that he had been providing dental care for the veteran since 
1998, including periodontal and maintenance therapy.  The 
dentist stated that the veteran had numerous missing teeth, 
which had been replaced with partial dentures, and that the 
veteran had reported a history of trench mouth which was 
contracted during military service, and required regular 
preventive and periodontal therapy to avoid losing more 
teeth.  In a February 2008 letter, the veteran's dentist 
indicated that the veteran had moderate periodontal disease 
with overlying generalized gingivitis.  He added that the 
veteran was missing a number of teeth in both maxillary and 
mandibular arches.  The dentist stated that the veteran 
reported a history of trench mouth originally occurring in 
service in the early 1950s, which indicated early periodontal 
problems, and probably led to the veteran's edentulousness.  
He concluded by stating that the veteran currently wore 
partial upper and lower dentures to restore missing teeth.  

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2007).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916. 
  
Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Considering the pertinent evidence in light of the above, the 
Board finds that the veteran does not have a compensable 
dental disability.  The February 2008 letter from his dentist 
indicates that he has current periodontal disease and 
overlying generalized gingivitis.  Periodontal disease is any 
of a group of pathological conditions that affect the 
surrounding and supporting tissues of the teeth.  See 
Simington v. West, 11 Vet. App. 41, 42 (1998).  Gingivitis is 
a form of periodontal disease.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 691 (28th ed. 1994).  Trench mouth is a 
form of gingivitis.  See DORLAND'S at 1059. 

In addition, while the veteran's dentist opined that the 
veteran's reported trench mouth probably led to his 
edentulousness, the dentist also stated that the veteran wore 
partial dentures to restore missing teeth.  As such, there is 
no evidence of irreplaceable missing teeth.  As noted above, 
replaceable missing teeth may be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  See 38 C.F.R. § 3.381.  

Based on the foregoing, the Board concludes that there is no 
basis under the law for the award of service-connected VA 
disability compensation for the veteran's current dental 
conditions, identified as periodontal disease, gingivitis, 
and edentulousness.  Such conditions are not eligible for VA 
compensation and do not fall under the categories of 
compensable dental conditions set forth in 38 C.F.R. § 4.150.  

Likewise, the Board finds that there is no basis for a grant 
of service connection for a dental condition, to include 
trench mouth, for VA outpatient dental treatment purposes.  
The regulations provide classes of eligibility for VA 
outpatient dental treatment, defining the circumstances under 
which treatment may be authorized.  38 C.F.R. § 17.161.  The 
veteran has not met the requirements for eligibility for 
outpatient treatment as outlined in any one of these classes.   

A veteran will be eligible for Class I VA outpatient 
treatment if he has a compensable service-connected dental 
condition.  38 U.S.C.A. § 1712(a)(1)(A); 38 C.F.R. 
§ 17.161(a).  In this case, as discussed above, the evidence 
does not show that the veteran has a service-connected 
compensable dental condition.  Therefore, there is no basis 
for a grant of Class I dental treatment.  

Class II eligibility is available for veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental condition may be authorized if the veteran was 
discharged under conditions other than dishonorable, from a 
period of active military service of not less than 180 days, 
application for such treatment was made within one year after 
such discharge or release, and a VA dental examination was 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  38 U.S.C.A. 
§ 1712(a)(1)(B); 38 C.F.R. § 17.161(b)(2)(i).  

The one-year limit for applying for treatment was first 
imposed by a 1957 statute which became effective on January 
1, 1958.  See Pub.L. No. 85-56, §§ 512, 2301, 71 Stat. 83, 
112, 172 (1957).  The United Court of Appeals for Veterans 
Claims (Court) discussed the time limit for applying for VA 
outpatient dental treatment in Woodson v. Brown, 8 Vet. App. 
352 (1995).  

In Woodson, the veteran was discharged from service in 1954 
and, as such, the Court found that the 1957 statute did not 
apply to him.  However, the Court went on to discuss that, in 
December 1955, 38 C.F.R. § 17.123(b) was amended to provide 
that a veteran seeking Class II eligibility had to apply for 
treatment "within 1 year after discharge or release, or by 
December 31, 1954."  38 C.F.R. § 17.123(b) (1956); 20 
Fed.Reg. 9505 (1955).  The Court noted that, at that time, 
the authority for 38 C.F.R. § 17.123 was Veterans Regulation 
No. 7(A), Exec.Order No. 6233, a very general provision 
entitled "eligibility for medical care."  It authorized the 
VA Administrator (now the Secretary), "in his discretion," 
to furnish medical care to veterans, including "dental 
services."  Ibid.  Therefore, although the veteran in that 
case was not required by statute to apply for outpatient 
dental treatment within one year of his discharge, he was 
required to do so by 38 C.F.R. § 17.123.  Woodson, 8 Vet. 
App. at 355.  The Board notes that 38 C.F.R. § 17.123 was 
renumbered as 38 C.F.R. § 17.161 in 1996.  See 61 Fed. Reg. 
21,965 (1996).  

Similarly, the veteran in this case was discharged from 
service in 1954.  As such, although he was not required by 
statute to apply for outpatient dental treatment within one 
year of his discharge, he was required to do so by 38 C.F.R. 
§ 17.123.  See Woodson, 8 Vet. App. at 355.  

In this case, the veteran applied for VA dental benefits in 
March 2005.  Since he has submitted no evidence to establish 
that he applied for outpatient dental treatment within one 
year of discharge from service, he cannot possibly meet the 
requirements of § 17.123.  While it is unclear whether the 
veteran was notified of this restriction by the appropriate 
service department at the time of his discharge, such 
notification is not required for service personnel who were 
discharged prior to 1982.  See Woodson, 8 Vet. App. at 356.  
Therefore, as the veteran did not file a timely claim, there 
is no legal basis for a grant of Class II dental treatment.  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. 
§ 17.161(c).  

The significance of finding that a dental condition is due to 
in-service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment. 38 C.F.R. § 17.161(c).  For the purposes of 
determining whether a veteran has treatment eligibility, the 
term "service trauma" does not include the intended effects 
of treatment provided during the veteran's military service.  
VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15,566 (1997). 

In this case, the veteran does not claim that he sustained 
"trauma" to the head or teeth during service, nor does the 
record contain any evidence of such trauma.  Rather, as he 
reported during the May 2008 hearing, the living conditions 
in service required that the service members transport their 
own water and there was no cleanliness or good sterilization 
which, he argued, caused trench mouth.  Thus, in the absence 
of evidence of combat wounds or in-service trauma, the 
veteran cannot meet Class II(a) eligibility requirements.  

Class II(b) or (c) eligibility extends to veterans having a 
service-connected noncompensable dental condition who were 
detained or interned as prisoners of war.  38 C.F.R. 
§ 17.161(d), (e).  In this case, the veteran's Form DD 214 
does not reflect that he was a prisoner of war, nor does he 
assert the same.  Thus, he does not meet the criteria for 
Class II(b) or (c) treatment.  

Other categories of eligibility under 38 U.S.C.A. § 1712 and 
38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be aggravating a service-
connected condition or disability, veterans whose service-
connected disabilities are rated as totally disabling, some 
veterans who are Chapter 31 vocational rehabilitation 
trainees, and veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of Title 38 
having a dental condition clinically determined to be 
aggravating a medical condition currently under treatment.  
38 C.F.R. § 17.161(g),(h),(i), (j).  None of these categories 
are applicable to the veteran in this case.  

As the veteran's claimed dental condition, identified by his 
dentist as periodontal disease, gingivitis, and 
edentulousness, may only be service connected for the purpose 
of obtaining VA outpatient dental treatment, his claim was 
not received in a timely manner, and competent evidence does 
not establish that the veteran has a dental condition which 
is the result of combat wounds or service trauma, there is no 
legal basis upon which service connection may be established, 
to include for outpatient treatment purposes.  

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

As a final point, the Board notes that the claim is being 
denied, in part, on an additional basis not considered by the 
RO-that, preliminarily, the veteran is ineligible for VA 
outpatient dental treatment because his claim was filed more 
than one year after discharge from service.  However, the 
veteran is not prejudiced by the Board's decision in this 
regard because, under the circumstances presented here, a 
remand for RO consideration of the claim on the basis of the 
date of filing of his dental claim would not result in more 
favorable action on this claim, and, hence, would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to the requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  




ORDER

Service connection for a dental condition, to include trench 
mouth, for compensation or VA outpatient treatment purposes, 
is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


